Citation Nr: 0207359	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  97-17 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a dorsal spine disability.  

2.  Entitlement to compensation under 38 U.S.C.A. § 38 U.S.C. 
§ 1151 for coronary artery disease, status post angioplasty 
and bypass grafting.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from September 1955 to 
December 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from May 1996 and November 1996 rating 
decisions by the Los Angeles, California, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement for the May 1996 rating decision which denied an 
increased rating for the dorsal spine disability was received 
in January 1997, a statement of the case was issued in March 
1997, and a substantive appeal was received in March 1997.  A 
notice of disagreement to the November 1996 rating decision 
which denied compensation under the provisions of 38 U.S.C. 
§ 1151 was received in September 1997, a statement of the 
case was mailed to the veteran in October 1997 and resent to 
a new address in December 1997, and a substantive appeal was 
received in January 1998.  The veteran testified at a 
personal hearing at the RO in September 1997.  He failed to 
report for a Board hearing at the RO which was scheduled in 
February 2002.  

FINDINGS OF FACT

1.  The veteran's service-connected residuals of a dorsal 
spine injury are manifested by pain and limitation of motion 
that does not equate to ankylosis, with no demonstrable 
deformity of a vertebral body.

2.  The veteran's claim of entitlement to compensation under 
the provisions of 38 U.S.C.A § 1151 was received in July 
1996.  

3.  The veteran was hospitalized and underwent a surgical 
procedure at a VA medical facility in May of 1995.

4.  The May 1995 VA hospitalization and surgical procedure 
did not cause additional disability nor did it aggravate an 
existing disease or injury.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
dorsal spine arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including § 4.7 and Code 5291 (2001).

2.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for coronary artery disease, 
status post angioplasty and bypass grafting as a result of VA 
medical treatment have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991 & Supp. 2001);  38 C.F.R. § 3.358 (2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
outpatient treatment and hospitalization reports, reports of 
VA examinations and correspondence from the veteran.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased rating for his dorsal spine 
disability as well as for his claim of compensation under 
38 U.S.C. § 1151.  The discussions in the rating decision, 
statements of the case, supplemental statements of the case, 
and correspondence from the RO have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Entitlement to a rating in excess of 10 percent for residuals 
of a dorsal spine disability.

In October 1995, the veteran submitted a claim of entitlement 
to an increased rating for his dorsal spine disability, 
alleging that the disability warrants an evaluation in excess 
of 10 percent.  The evidence of record demonstrates that the 
main disability manifested by the dorsal spine injury is 
limitation of motion.  The RO has evaluated the dorsal spine 
disability as 10 percent disabling under Diagnostic Code 
5010-5291.  

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Diagnostic Code 5291 
provides the rating criteria for evaluation of a spinal 
injury based on limitation of motion of the dorsal spine.  
When limitation of motion is slight, a non-compensable 
disability evaluation is warranted.  When limitation of 
motion of the dorsal spine is moderate or severe, a 10 
percent disability evaluation is warranted.  A 10 percent 
evaluation is the maximum schedular evaluation under 
Diagnostic Code 5291.  As the veteran is already receiving 
the schedular maximum under Diagnostic Code 5291, an 
increased rating cannot be assigned under this Diagnostic 
Code.  

The veteran, however, may be awarded a higher evaluation 
under Code 5288 on a showing that there is ankylosis of the 
dorsal spine.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
Diagnostic Code 5288 provides a 20 percent evaluation for 
favorable ankylosis of the dorsal spine.  A 30 percent 
evaluation is warranted for unfavorable ankylosis of the 
dorsal spine.  Diagnostic Code 5288.  However, there is no 
evidence of ankylosis.  None of the pertinent outpatient 
treatment records indicate a lack of motion in the dorsal 
spine.  The veteran testified in September 1997 that he 
experienced pain and stiffness in his back but did not allege 
that he was unable to move his dorsal spine.  On VA 
examination in May 1999, he complained of stiffness in the 
back.  However, the examiner determined that the range of 
motion for the dorsal spine at that time was rotation to the 
left of 10 degrees, rotation to the right of 5 degrees and 
lateral flexion of 10 degrees to the left and right.  It was 
noted that the normal range of motion for the dorsal spine 
was from 20 to 40 degrees.  The May 1999 VA examination 
resulted in a pertinent diagnosis of Reiter's syndrome with 
arthritis of the dorsal spine and moderate to severe range of 
motion deficit of the dorsal spine.  As the veteran was able 
to move his dorsal spine, assignment of a rating based on the 
presence of ankylosis is not warranted.  

The Board notes that the evidence of record documents 
complaints of pain on motion.  When evaluating disabilities 
of the musculoskeletal system, 38 C.F.R. §§ 4.40, 4.45 allow 
for consideration of functional  loss due to pain, weakness, 
excess fatigability and incoordination.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).   However, where a veteran is at the 
maximum for limitation of motion, as is the current case, 
these provisions do not apply.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Under Diagnostic Code 5285, an additional 10 percent rating 
is provided for when there is demonstrable deformity of a 
vertebral body.  However, x-rays do not document such 
deformity.  A May 1999 X-ray of the dorsal spine was 
interpreted as revealing diffuse idiopathic skeletal 
hyperostosis of the thoracic spine and fractured sternotomy 
wires in the chest. No deformity was noted.   

In sum, the current 10 percent evaluation for the veteran's 
disability of the dorsal spine is the highest available under 
Code 5291, and a higher rating is not warranted under any 
other Codes based on the evidence of record. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or  
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service 
connected disability at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet.  
App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal.  


Entitlement to compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease, status post angioplasty and bypass 
grafting.

Pursuant to 38 U.S.C.A. § 1151, where it is determined that 
there is additional disability resulting from a disease or 
injury or aggravation of an existing disease injury suffered 
as a result of training, hospitalization, examination, or 
medical or surgical treatment, compensation will be payable 
for such additional disability.  38 U.S.C.A. § 1151;  38 
C.F.R. § 3.358.

In determining that additional disability exists, two 
considerations govern.  First, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
subsequent physical condition resulting from the disease or 
injury, with each body part involved being considered 
separately.  For medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  Second, compensation will not be 
payable for the continuance or natural progress of disease or 
injuries for which the hospitalization was authorized.  See 
38 C.F.R. § 3.358(a).  

In determining whether the additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, examination, or medical or surgical 
treatment, three principles govern.  First, the additional 
disability must actually be the result of such disease or 
injury or an aggravation of an existing disease or injury and 
not merely coincidental therewith.  Second, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, examination, or medical or 
surgical treatment.  Third, compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  In particular, "necessary 
consequences" are those that are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  See 38 C.F.R. § 
3.358(b).

A review of the record reflects that the veteran initiated 
his claim for benefits pursuant to 38 U.S.C.A. § 1151 in July 
1996.  The provisions of 38 U.S.C.A. § 1151 underwent a 
significant revision effective October 1, 1997, which 
included a requirement of fault.  See 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001).  Nevertheless, that amendment to 38 
U.S.C.A. § 1151 does not apply in this case because the 
veteran filed his claim for compensation under 38 U.S.C.A. § 
1151 prior to October 1, 1997.  See VAOCGPREC No. 40-97 
(December 31, 1997).

The veteran has alleged that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for a "heart 
condition" as a result of VA surgery in May 1995.  He has 
argued that failure of VA to perform bypass surgery on his 
right coronary artery resulted in additional disability 
including erratic heart beats and a requirement to take 50 
pills per day.  

The May 1995 VA hospitalization records reveal that the 
veteran, who had a history of coronary artery disease, was 
emergently admitted to the intensive care unit after 
experiencing two hours of angina.  The veteran reported a 
history of subtly increasing angina since March of 1995 when 
cathertization revealed 90% stenosis of the left anterior 
descending artery.  He was scheduled for elective three 
vessel coronary artery bypass grafting but bleeding time was 
too high.  As the veteran was experiencing the steady onset 
of severe angina, he was admitted emergently.  There was no 
evidence, by enzymes, that he had suffered a myocardial 
infarction.  It was determined that the veteran was stable 
with unstable angina.  Eventually an uncomplicated 3 vessel 
coronary artery bypass graft was performed from the left 
internal mammary artery to the proximal left anterior 
descending artery, from the saphenous vein to the distal left 
anterior descending, and from the saphenous vein to the 
obtuse marginal vein.  Findings from the procedure were 
diffuse thickening plaque of the left anterior descending and 
obtuse marginal with right coronary artery of sufficient site 
for bypass.  The veteran tolerated the procedure well and 
there were no complications.  After the surgery, chest X-rays 
revealed minimal evidence of fluid overload and the veteran 
was treated with Lasix.  

A VA heart examination was conducted in May 1999.  It was 
noted that the veteran had an extensive cardiac history 
including developing hypertension in the 1970's and angina in 
the 1980's.  The veteran had congestive heart failure with 
dyspnea on exertion as well as Class II congestive heart 
failure.  His angina was stable at Class I-II.  Hypertension 
was noted to be controlled on medical therapy.  In February 
1999, the veteran had several episodes of syncope and was 
found to be in junctional rhythm with hyperkalemia and 
interstitial nephritis of an unclear etiology.  During that 
time, the veteran apparently had a cardiac arrest, which was 
possibly induced by the administration of Epinephrine during 
his junctional rhythm.  It was noted that the veteran also 
had a diagnosis of atrial fibrillation as well as atrial 
flutter, though at the time of his cardiac arrest, he was 
cardioverted from ventricular flutter, as well atrial flutter 
to a normal sinus rhythm as well as having an essentially 
normal electrocardiogram (EKG).  A January 1999 EKG revealed 
an estimated ejection fraction of 65% and a dilated left 
atrial and right atrial chamber with left ventricular wall 
thickness and abnormal motion of the septum, probably 
secondary to his bypass surgery.  

The pertinent assessments from the May 1999 VA heart 
examination were as follows:  coronary artery disease with 
Class II angina and status post bypass surgery with stable 
symptomatology; atrial fibrillation and flutter most likely 
secondary to the veteran's coronary artery disease; well 
controlled hypertension; congestive heart failure probably 
related more to diastolic than systolic dysfunction since the 
veteran had normal left ventricular ejection fraction which 
was most likely related to the veteran's hypertension; 
cardiac arrest which appeared to be secondary to the 
treatment the veteran received for his junctional rhythm, 
associated with hyperkalemia and acute renal failure which 
had since resolved and was probably drug induced; and syncope 
which developed in the 1990's and might be caused by a 
vasovagal mechanism.   

In a May 1999 VA examination report, a VA physician indicated 
that he had reviewed the claims files in order to form an 
opinion as to whether surgery conducted in May 1995 caused 
additional cardiac disability or aggravated an underlying 
cardiac disease process.  The physician reported that he did 
not have access to the original hospitalization reports for 
the May 1995 surgery.  It was noted that a March 1996 
clinical record revealed a markedly elevated Glycosyslated 
Hemoglobin reading which would tend to show very poor control 
of the veteran's underlying diabetic condition and a possible 
explanation for untoward results following the cardiac 
revascularization surgery in May 1995.  The physician 
explained that poor blood sugar control was secondary to 
failure of a patient to follow recommended dietary and 
exercise recommendations but he noted that there was no 
actual evidence of record to support this theory.  Without 
the ability to review the actual records from the May 1995 
surgery, the physician was unable to provide an opinion as to 
whether the veteran experienced any worsening of his cardiac 
disability or aggravation of the underlying cardiac disease 
process as a result of the coronary artery bypass graft 
surgical intervention.  The physician did note that several 
of the veteran's doctors had opined that the veteran 
sustained a heart attack quite likely due to a hyperkalemia 
(elevated blood potassium level) which was felt to be 
secondary to acute renal failure, which was felt to be due to 
prescribed non-steroidal anti-inflammatory drugs (NSAID) for 
treatment of the veteran's apparent Reiters syndrome.  The 
physician opined that if these interconnected hypothesis were 
accurate, it was certainly possible that the veteran's 
underlying cardiac condition and associated cardiac 
disability are related to the VA Medical Center care 
provided.  The physician further reported, however, that this 
link would in no way equate to malpractice, but might well 
have been a potentially anticipatal side effect of NSAID 
therapy.  

A second opinion pertaining to the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 was 
obtained by VA in July 1999.  A physician was able to review 
the veteran's claims files including the records from the May 
1995 VA surgery and hospitalization.  It was noted that the 
veteran underwent an uneventful coronary artery bypass graft 
with bypass of three atherosclerotic arterial segments and 
interposition of internal mammary artery and saphenous vein 
grafts.  The examiner noted that the veteran had alleged that 
he experienced post-operative complications and that his 
right coronary artery was not among the bypassed vessels.  It 
was noted that post-operatively, the veteran experienced 
minor fluid overload which was not uncommon for the procedure 
which was performed and was easily corrected with a diuretic.  
It was noted that the right coronary artery was not bypassed, 
for reasons unclear in the hospitalization and surgery 
reports.  Pre-surgical coronary angiography showed mid right 
coronary artery stenosis varying between 75% and 90% 
occlusion.  The physician opined, however, that the fact that 
the right coronary artery was not among the bypassed vessels 
lent no credibility to the veteran's assertions that the 
surgery worsened his overall cardiac condition or aggravated 
his already existing coronary artery disease.  He noted that 
it was unlikely that surgery would actually cause or worsen 
coronary artery disease, as this was the reason for 
performing the surgery in the first place.  The physician did 
not find any evidence of medical malpractice which occurred 
during the coronary artery bypass graft and the subsequent 
care at the VA Medical Center in San Diego, California.  The 
pertinent diagnosis was no evidence that coronary artery 
bypass graft surgery in San Diego, aggravated the underlying 
coronary artery disease or worsened the underlying cardiac 
condition.  

Following a review of the evidence of record, the Board is 
compelled to conclude that entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for coronary artery 
disease, status post angioplasty and bypass grafting as a 
result of VA medical treatment is not warranted.  

There is no competent evidence of record demonstrating that 
the veteran experienced additional disability or aggravation 
of an existing disease or injury resulting from the May 1995 
surgical procedure and hospitalization.  While the physician 
who provided the May 1999 VA opinion indicated that, if a 
series of interconnected hypotheses were correct, it was 
possible that the veteran had a heart attack as a result of 
hyperkalemia, secondary to acute renal failure which was felt 
to be due to prescribed non-steroidal anti-inflammatory drugs 
prescribed for treatment of the veteran's Reiter's Syndrome, 
it was further noted that such effect was potentially 
anticipated as a side effect of the non-steroidal anti-
inflammatory drugs therapy.  However, this same physician 
opined in July 1999 that the veteran did not experience any 
aggravation of the underlying coronary artery disease or any 
worsening of the underlying cardiac condition as a result of 
the coronary artery bypass graft surgery in San Diego, 
California.  The Board finds the opinion included in the May 
1999 VA examination report to be too tenuous to constitute 
competent evidence of a link between VA treatment and 
aggravation of coronary artery disease or a worsening of the 
underlying cardiac condition.  It is admittedly based on a 
series of interconnected hypotheses.  

The only other evidence of record which indicates that there 
is a link between VA treatment and worsening of the veteran's 
cardiac condition is the veteran's own allegations.  As a lay 
person, the veteran is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  His opinion is without probative value.  

The preponderance of the evidence is therefore against 
entitlement to compensation for coronary artery disease, 
status post angioplasty and bypass grafting pursuant to 38 
U.S.C.A. § 1151.  It follows that there is not such a state 
of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b) (West 1991). 


ORDER

A rating in excess of 10 percent for residuals of a dorsal 
spine disability is denied.  

Compensation under 38 U.S.C.A. § 38 U.S.C. § 1151 for 
coronary artery disease, status post angioplasty and bypass 
grafting is denied.  


		
	JASON R. DAVITIAN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

